OPINION — AG — IT WAS THE OPINION OF THIS OFFICE AT THAT TIME THAT THE APPLICABLE STATUTE WAS LIMITED TO CRIMES COMMITTED BY "ANY INMATE" AND THAT IT THEREFORE APPLIED TO THE CRIME OF ESCAPE BUT NOT TO ANY CRIME BY AN ESCAPED PRISONER SUBSEQUENT TO HIS ESCAPE, SINCE HE WOULD NOT AT THAT TIME BE AN INMATE. IT WILL BE NOTED, HOWEVER, THAT SINCE THE ISSUANCE OF THE FORMER OPINION TO YOU SECTION 1277 HAS BEEN AMENDED THREE TIMES. THEREFORE, APPLYING THE PROVISIONS OF 22 Ohio St. 1961 1277 [22-1277], THE ATTORNEY GENERAL ANSWERS YOUR QUESTION AS FOLLOWS: THE OKLAHOMA STATE REFORMATORY IS LIABLE FOR THE COSTS OF PROSECUTION OF AN ESCAPEE FROM SAID INSTITUTION FOR THE CRIME OF ROBBERY, PROVIDED THE CRIME WAS COMMITTED IN THE FURTHERANCE OF SUCH ESCAPE, FLIGHT OR CONCEALMENT, AND PROVIDED FURTHER YOU, AS WARDEN, CERTIFY TO THE  COUNTY ATTORNEY WHO FILED THE CASE THAT THERE ARE SUFFICIENT FUNDS ON HAND FOR THE PAYMENT OF SUCH COSTS OF PROSECUTION. CITE: 22 Ohio St. 1951 454 [22-454], 22 Ohio St. 1951 1271 [22-1271] (CHARLES OWENS)